IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
        NOS. WR-21,005-02, WR-21,005-03, WR-21,005-04, & WR-21,005-05



                      EX PARTE LESTER LEROY BOWER, JR.



REGARDING THE APPLICATIONS FOR WRITS OF HABEAS CORPUS FROM
            CAUSE NOS. 33426, 33427, 33428, AND 33429
            IN THE 15TH JUDICIAL DISTRICT COURT
                      GRAYSON COUNTY

       Per curiam.

                                       ORDER

       We have before us an “Unopposed Motion to Grant Access to Records” filed by an

assistant attorney general regarding the writ record in these cases. Certain documents in

this record were previously sealed by other courts and this Court. Due to the existence

throughout the record of sensitive information and sealed documents that were not

properly sealed below, this Court subsequently sealed the entire record in these cases. See

T EX. R. A PP. P. Rule 9.10.

       Applicant is currently scheduled for execution on June 3, 2015. Counsel for the
                                                                                  Bower - 2

State has requested that we “allow transmittal to and use of the records” by the Office of

General Counsel for the Governor of the State of Texas in order to evaluate applicant for

executive clemency or a thirty-day reprieve.

       We grant the State’s motion to allow a representative of the Office of General

Counsel for the Governor of the State of Texas access to the record for use in evaluating

applicant for clemency or reprieve. Counsel or a designated representative of the

Governor’s Office of General Counsel may review and/or copy any portion of the record,

including sealed documents.

       The record and all previously sealed documents shall remain sealed, and counsel

and the designated representative will maintain the confidentiality of the record and will

not release any portion of the record to the public. The motion requesting access and this

order shall not be sealed.

       IT IS SO ORDERED THIS THE 30TH DAY OF APRIL, 2015.


Do Not Publish